                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

  LINDSEY RENEE ARBEGAST                          §
                                                  §
  vs.                                             §             CIVIL ACTION 6:18cv205
                                                  §
  COMMISSIONER, SOCIAL                            §
  SECURITY ADMINISTRATION                         §


                            ORDER ADOPTING REPORT AND
                          RECOMMENDATION OF THE UNITED
                             STATES MAGISTRATE JUDGE

        The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of this action, has been presented for

consideration.    The Report and Recommendation recommends that the above-styled Social

Security action be reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g) for

further consideration. No written objections have been filed. The findings and conclusions of the

Magistrate Judge are, therefore, adopted as those of the Court. It is

        ORDERED that the above-styled Social Security action is REVERSED and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative

proceedings consistent with the findings in the Report and Recommendation (ECF 18). It is further

        ORDERED that any motion not previously ruled on is DENIED.

              .    SIGNED this the 27th day of September, 2019.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE
